Let me 
begin by conveying to the United States authorities my 
delegation’s heartfelt gratitude for their always warm 
hospitality in hosting this great annual event here in 
New York. I also express my sincere congratulations to 
the President and wish him full success in conducting 
the work of the Assembly at its sixty-ninth session. 
Finally, on behalf of my delegation and myself I renew 
our full gratitude to Secretary-General Ban Ki-moon 
for his commitment to serving our Organization.

The current session — the sixty-ninth — is 
taking place at a crucial moment in the history of our 
Organization, a crucible of multilateralism and global 
diplomacy that has, over time, become an ever more 
precious and indispensable tool for peace and security 
in the world. The session is being held on the eve of 
our Organization’s seventieth anniversary, which we 
will celebrate one year hence in this beautiful city 
of New York. We will celebrate it here, at a venue 
renowned for the discussions and ongoing dialogue 
that place humankind and the environment at the 
forefront of concerns, with a view to fostering peace in 
international relations. In the light of the wisdom and 
experience of its 69 years, our Organization must find 
fresh strength and vitality and renew its commitment to 
a world continually faced with challenges and threats 
that change and become more unpredictable with each 
passing day.

The current session also provides us with an 
important opportunity to carry out a comprehensive 
assessment of our Organization’s work and undertake 
the preparations to ensure that 2015 will be the year 
of reform, on the occasion of our seventieth birthday. 
Clearly, as part of that process, we should take greater 
account, first, of new complications, such as those related 
to the extreme vulnerability of small island developing 
States, in accordance with the recommendations of the 
recent Third International Conference on Small Island 
Developing States, held in Apia. Secondly, we should 
work to ensure better representation for developing 
countries, particularly those in Africa, which today 
includes not only areas that are seeing significant 
economic growth but also some that are afflicted by 
great poverty and often bloody conflicts that slow 
their development and are an obstacle to their peoples’ 
welfare.

Meanwhile, it is vital that the long-hoped-for reform 
of our Organization include ensuring that the Security 
Council takes on the role of coordinator in the fight 
against the new global scourge of terrorism. In any 
event, as a country committed to and involved in the 
East African Standby Force, the Union of the Comoros 
fully appreciates the Security Council’s responsibilities 
in helping to promote, guide and supervise the 
prevention and resolution of conflicts in Central Africa, 
Nigeria and Mali, as well as Libya, Syria, Iraq, Ukraine 
and any country in crisis. All are sources of tension 
that undermine peace in various parts of the world and 
have become fertile breeding grounds for international 
terrorism. It is in that context, and especially in the 
wake of the recent and bloody armed attacks on our 
Palestinian brothers in Gaza, that I would like to stress 
the urgent need for a just and immediate solution to the 
question of Palestine, which, sadly, is almost as old as 
our Organization.

In order to maintain and build peace in a constantly 
changing world, we must focus unfailingly on conflict 
prevention, while continuing to support efforts to 
solve crises as they arise. Our community of nations 
has a duty to take the initiative on issues that may ruin 
our Organization’s credibility if not dealt with fairly. 
That is the case with my country, which, admitted 
as a Member of the United Nations under resolution 
3385 (XXX), of 12 November 1975, in affirmation of 
the importance of respecting the unity and territorial 
integrity of the Comoro Archipelago, consisting of four 
islands, still awaits the completion of its decolonization 
process. In that regard, in my address to the General 
Assembly at its sixty-eighth session (see A/68/PV.10), I 
discussed our new approach to reaching an agreement 
with France on a fair solution that is consistent with the 
principles governing our Organization.

In keeping with the commitment I expressed from 
this rostrum, I would like to inform the Assembly that 
the high joint council proposed by the Paris Declaration 
has been established. This monitoring body began its 
work in November 2013 and is preparing to meet again 
at the end of this year. At its second meeting, the issues 
it will address will include that of people’s movement 
between the archipelago’s four islands, in an effort 
to end the tragedies that afflict Comorian families 
daily — tragedies that generally go unnoticed by 
international public opinion but are deeply damaging 
to my people’s collective consciousness. These are 
tragedies that are equally troublesome to the conscience 
of France, the great country whose humanistic values 
we share.

In other words, quite apart from the two countries’ 
territorial dispute, it is extremely urgent that we end 
this human tragedy through a peaceful and committed 
dialogue between the two parties, which can only 
benefit from United Nations support. That is why, 
in the spirit of the Paris Declaration and to pave the 
way for building a renewed relationship focused on 
the future, I recently sought the support of the Indian 
Ocean Commission at the fourth summit for Heads of 
State and Government of that subregional organization, 
of which France and the Comoros are both members. 

There, the Comorian Government put the emphasis 
on a spirit of harmony aimed at preserving the bonds 
between our peoples, while reaffirming the importance 
of respecting the principles of international law in 
settling this 40-year dispute.

The purpose of the Assembly’s sixty-ninth session 
is to define a development programme for the post-
2015 period, with, as its chief aims, the eradication 
of poverty and hunger and the promotion of inclusive 
and sustainable economic growth throughout the 
world. The Millennium Development Goals (MDGs) 
unquestionably created a global covenant of solidarity 
for our nation’s socioeconomic progress. Like many 
countries, and like small island developing States 
in particular, the Union of the Comoros has made 
significant strides towards achieving the Goals, 
including improving maternal health and women’s 
participation in political and economic life, reducing 
malaria and infant mortality, fighting HIV/AIDS and 
ensuring equality in children’s education. However, 
there is still much to do, particularly in the areas of 
food security, access to universal health care and the 
deterioration of the environment. Similarly, energy, 
sustainable agriculture and access to drinking water 
for much of the population are still matters for concern.

That is why, at a time when my country is 
negotiating entry into the World Trade Organization, 
we urge that the MDGs that have still not been reached 
be incorporated into our new sustainable development 
goals. We also call for strengthened strategic 
partnerships for development, the establishment of an 
equitable regime for international trade, the promotion 
of domestic and foreign direct investment and, lastly, 
greater mobilization and commitment in combating 
climate change. It is also vital to implement promptly 
the recommendations of the various climate summits, 
especially the Samoa Conference and the Climate 
Summit held here in New York on 23 September.

Many indicators over the past few years, such as the 
rate of economic growth in various African countries, 
give reason to hope for a better future for development 
on our continent. However, Africa is having to deal 
with challenges related to conflict resolution and 
multiple threats to peace and security that no country 
in the world can manage alone, without international 
cooperation and support. One example is Ebola, a virus 
that is devastating various West African countries, the 
alarming scale and speed of whose spread represent a 
global threat. We welcome the steps that many countries 
have taken recently to help contain and eradicate this 
epidemic.

It is on my belief in the crucial importance of 
international solidarity in meeting our peoples’ 
ever-growing needs that I base my hopes of seeing 
our Organization successfully negotiate its own 
transformation after almost 70 years of existence. 
Indeed, it is by rising to meet the many current 
challenges and fully assuming the demands of an 
increasingly interdependent and complex world that we 
will be able together to open up ways of hope for future 
generations.
